Exhibit 10.2

GENERAL MILLS, INC.

2017 STOCK COMPENSATION PLAN

 

1. PURPOSE OF THE PLAN

The purpose of the General Mills, Inc. 2017 Stock Compensation Plan (as may be
amended from time to time, the “Plan”) is to attract and retain qualified
individuals by rewarding employees and non-employee directors of General Mills,
Inc., its subsidiaries and affiliates (defined as entities in which General
Mills, Inc. has a significant equity or other interest, collectively, the
“Company”) and to align the interests of employees and non-employee directors
with those of the shareholders of the Company by providing that a portion of
compensation will be linked directly to increases in shareholder value. The
Company shall include any successors to General Mills, Inc. or any future parent
corporations or similar entities.

 

2. EFFECTIVE DATE AND DURATION OF PLAN

This Plan shall become effective as of September 26, 2017, subject to the
approval of the shareholders of the Company at the Annual Meeting of
Shareholders on that date (the “Effective Date”). Awards may be made under the
Plan until September 30, 2027 or such earlier date as determined by the Board of
Directors of General Mills, Inc. (the “Board”) or the Compensation Committee of
the Board (the “Committee”). As of the Effective Date, no further Awards shall
be granted under the General Mills, Inc. 2011 Stock Compensation Plan or the
2016 Compensation Plan for Non-Employee Directors.

 

3. ELIGIBLE PERSONS

Employees of the Company shall be eligible to become “Employee Participants”
under the Plan, and non-employee directors of the Board shall be eligible to
become “Non-Employee Director Participants” under the Plan. The term
“Participant(s)” shall mean both Employee Participants and Non-Employee Director
Participants. The Committee shall exercise the discretionary authority to
determine from time to time the employees of the Company who are eligible to
participate in this Plan. Individuals who are not classified by the Company as
employees on its corporate books, records and systems are not eligible to become
Employee Participants even if any such individual is later reclassified (by the
Company, any court, any government agency or otherwise) as an employee of the
Company as of any date in particular.

 

4. AWARD TYPES

Employee Participants shall be eligible to receive grants of Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Share Units and Performance Units. Non-Employee Director Participants shall be
eligible to receive grants of Restricted Stock and Restricted Stock Units, and,
for Non-Employee Director Participants who elect to receive Common Stock in lieu
of cash for their cash retainer, Unrestricted Stock.

 

(a) Stock Options. The Committee may award Employee Participants stock options
(“Stock Options”) to purchase a fixed number of shares of common stock ($.10 par
value) of the Company (“Common Stock”). The grant of a Stock Option entitles the
Employee Participant to purchase shares of Common Stock at an “Exercise Price”
established by the Committee which, unless the Stock Option is granted through
the assumption of, or in substitution for, outstanding awards previously granted
to individuals who become employees of the Company as a result of a merger,
consolidation, acquisition or other transaction involving the Company (in which
case the assumption or substitution shall be accomplished in a manner that
permits the Award to be exempt from Code Section 409A), shall not be less than
100% of the Fair Market Value of the Common Stock on the date of grant, and may
exceed the Fair Market Value on the grant date, at the Committee’s discretion.
“Fair Market Value” shall equal the closing price on the New York Stock Exchange
of the Company’s Common Stock on the applicable date.

 

(b) Stock Appreciation Rights. The Committee may award Employee Participants
stock appreciation rights (“Stock Appreciation Rights”). A Stock Appreciation
Right is a right to receive, upon exercise of that right, an amount, which may
be paid in cash, shares of Common Stock, or a combination thereof in the
complete discretion of the Committee, equal to or less than the difference
between the Fair Market Value of one share of Common Stock as of the date of
exercise and the Fair Market Value of one share of Common Stock on the date of
grant, unless the Stock Appreciation Right was granted through the assumption
of, or in substitution for, outstanding awards previously granted to individuals
who become employees of the Company as a result of a merger, consolidation,
acquisition, or other transaction involving the Company (in which case the
assumption or substitution shall be accomplished in a manner that permits the
Award to be exempt from Section 409A (as defined below)).

 

(c) Restricted Stock and Restricted Stock Units. The Committee may grant
Employee Participants and Non-Employee Director Participants, subject to certain
restrictions, shares of Common Stock (“Restricted Stock”) or the right to
receive shares of Common Stock or cash (“Restricted Stock Units”).



--------------------------------------------------------------------------------

(d) Performance Share Units and Performance Units. The Committee may grant to
Employee Participants a right to receive either the value of a number of shares
of Common Stock (“Performance Share Units”) or a monetary amount, which could be
settled in such shares or in cash or a combination thereof (“Performance
Units”), determined based on the extent to which applicable performance goals
are achieved.

 

(e) Common Stock. Only available to Non-Employee Director Participants who
affirmatively elect to receive all or a specified percentage of any cash
retainer or fees received in shares of Common Stock (“Unrestricted Stock”),
which, if elected, will be issued within 10 Business Days after the end of each
of the Company’s fiscal quarters. The aggregate grant date Fair Market Value of
any Unrestricted Stock issued pursuant to this Section 4(e) is intended to be
equivalent to the value of the foregone cash fees. A “Business Day” shall mean a
day on which the New York Stock Exchange is open for trading.

Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Share Units, and Performance Units are sometimes referred to
herein as “Awards”. To the extent any Award is subject to section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), the terms and
administration of such Award shall comply therewith and IRS guidance thereunder.
If any provision of the Plan would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict. Further, for purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this Plan
shall be treated as a separate payment of compensation for purposes of applying
the Section 409A deferral election rules and the exclusion from Section 409A for
certain short-term deferral amounts.

 

5. COMMON STOCK SUBJECT TO THE PLAN

 

(a) Maximum Shares Available for Delivery. Subject to Section 5(d), the maximum
number of shares of Common Stock available for Awards to Employee Participants
and Non-Employee Director Participants under the Plan shall be 35,000,000,
provided that this number will be increased by any shares of Common Stock that
become available as a result of performance goals not being achieved for any
Performance Share Units or Performance Units issued under the General Mills,
Inc. 2011 Stock Compensation Plan. Stock Options and Stock Appreciation Rights
awarded shall reduce the number of shares available for Awards by one share for
every one share granted. Awards of Restricted Stock, Restricted Stock Units,
Performance Share Units, Performance Units, and Unrestricted Stock settled in
shares of Common Stock shall reduce the number of shares available for Awards by
one share for every one share delivered, up to 33 percent of the total number of
shares available; beyond that, Restricted Stock, Restricted Stock Units,
Performance Share Units, Performance Units, and Unrestricted Stock settled in
shares of Common Stock shall reduce the number of shares available for Awards by
6 shares for every one share delivered. Any Awards settled only in cash shall
not reduce the number of shares available for Awards.

In addition, any Common Stock covered by a Stock Option or Stock Appreciation
Right granted under the Plan which is forfeited, or which expires or otherwise
terminates without being exercised, shall be deemed not to be granted for
purposes of determining the maximum number of shares of Common Stock available
for Awards under the Plan. In the event a Stock Option or Stock Appreciation
Right is settled for cash, the number of shares deducted against the maximum
number of shares provided in Section 5(a) shall be restored and again be
available for Awards. However, if (i) any Stock Option or Stock Appreciation
Right is exercised through the delivery of Common Stock in satisfaction of the
Exercise Price, (ii) withholding tax requirements arising upon exercise of any
Stock Option or Stock Appreciation Right are satisfied through the withholding
of Common Stock otherwise deliverable in connection with such exercise, or
(iii) any shares of Common Stock are repurchased with proceeds received from the
exercise of a Stock Option issued under this Plan or any prior plans, the full
number of shares of Common Stock underlying any such Stock Option or Stock
Appreciation Right, or portion thereof being so issued shall count against the
maximum number of shares available for grants under the Plan and not be
available for reissuance under the Plan. Additionally, if withholding tax
requirements are satisfied through the withholding of Common Stock otherwise
deliverable in connection with the vesting of any Restricted Stock, Restricted
Stock Unit, Performance Share Unit, or Performance Unit any shares so withheld
shall count against the maximum number of shares available for grants under the
Plan and not be available for reissuance under the Plan.

Upon forfeiture, termination, or expiration of any Awards prior to the vesting
or earning/settlement date, the shares of Common Stock subject thereto shall
again be available for Awards under the Plan and added back to the maximum
number of shares of Common Stock available for Awards under the Plan in the same
multiple as they were awarded pursuant to the first paragraph of this
Section 5(a).

 

(b) Individual Limits for Employee Participants. The number of shares of Common
Stock subject to Stock Options and Stock Appreciation Rights or shares of Common
Stock available for Restricted Stock, Restricted Stock Units, Performance Share
Units and stock-denominated Performance Units granted under the Plan to any
single Employee Participant shall not exceed, in the aggregate, 2,000,000 shares
and/or units per fiscal year. The maximum dollar value of cash-denominated
Performance Units payable to any single Employee Participant shall be
$20,000,000 per fiscal year. These per-Employee Participant limits shall be
construed and applied consistently with Code section 162(m) (“Section 162(m)”)
and the regulations thereunder.

 

(c) Individual Limits for Non-Employee Director Participants. The aggregate fair
market value of all compensation granted for Board service rendered during any
Board Year to any Non-Employee Director Participant under the Plan and any other
compensatory plan or arrangement of the Company shall not exceed $800,000 during
any Board Year; provided, however, that compensation paid to any Non-Employee
Director Participant designated as chair of the Board shall not be subject to
the foregoing limitation, but instead is subject to the limits set forth in
Section 5(b). For purposes of calculating the value of non-cash compensation
paid to a Non-Employee Director Participant, all stock-based awards shall be
valued at the grant date fair value as determined by the Company for financial
statement purposes and all other non-cash compensation shall be valued at fair
market value as reasonably determined by the Committee. A “Board Year” shall
mean the time period beginning the day of each annual shareholders’ meeting and
ending the day before the succeeding annual shareholders’ meeting.



--------------------------------------------------------------------------------

(d) Adjustments for Corporate Transactions. If a corporate transaction has
occurred affecting the Common Stock such that an adjustment to outstanding
Awards is required to preserve (or prevent enlargement of) the benefits or
potential benefits intended at the time of grant, then in such manner as the
Committee deems equitable, an appropriate adjustment shall be made to (i) the
number and kind of shares which may be awarded under the Plan; (ii) the number
and kind of shares subject to outstanding Awards; (iii) the number of shares
credited to an account; (iv) the individual limits imposed under the Plan;
(v) the performance conditions applicable to outstanding Awards; and, if
applicable; (vi) the Exercise Price of outstanding Options and Stock
Appreciation Rights provided that the number of shares of Common Stock subject
to any Stock Option or Stock Appreciation Right denominated in Common Stock
shall always be a whole number. Any shares of Common Stock underlying Awards
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who become employees of the Company as a
result of a corporate transaction involving the Company shall not, unless
required by law or regulation, count against the reserve of available shares of
Common Stock under the Plan. For purposes of this paragraph a corporate
transaction includes, but is not limited to, any dividend (other than a cash
dividend that is not an extraordinary cash dividend) or other distribution
(whether in the form of cash, Common Stock, securities of a subsidiary of the
Company, other securities or other property), recapitalization, stock split,
reverse stock split, combination of shares, reorganization, merger,
consolidation, acquisition, split-up, spin-off, combination, repurchase or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction. Notwithstanding anything in
this paragraph to the contrary, an adjustment to a Stock Option or Stock
Appreciation Right under this paragraph shall be made in a manner that will not
result in the grant of a new Stock Option or Stock Appreciation Right under
Section 409A or cause the Stock Option or Stock Appreciation Right to fail to be
exempt from Section 409A.

 

(e) Limits on Distribution. Distribution of shares of Common Stock or other
amounts under the Plan shall be subject to the following:

 

  (i) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933, as amended), and the applicable
requirements of any securities exchange or similar entity.

 

  (ii) To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of shares of Common Stock or Restricted Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.

 

(f) Other Restrictions. The Committee may also determine whether any shares
issued upon exercise of a Stock Option or Stock Appreciation Right, or
attainment of any performance goal, shall be restricted in any manner.

 

6. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS TERMS AND TYPE

 

(a) General. Stock Options granted under the Plan shall be non-qualified Stock
Options governed by Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”). The term of any Stock Option and Stock Appreciation Right granted
under the Plan shall be determined by the Committee, provided that said term
shall not exceed 10 years and one month.

 

(b) No Reload Rights. Neither Stock Options nor Stock Appreciation Rights
granted under this Plan shall contain any provision entitling the optionee or
right-holder to the automatic grant of additional options or rights in
connection with any exercise of the original option or right.

 

(c) No Repricing. Subject to Section 5(d) and absent shareholder approval, the
Exercise Price of an outstanding Stock Option may not be decreased after the
grant date; the value of Common Stock used to determine the amount paid upon the
exercise of a Stock Appreciation Right (i.e., the equivalent of an option’s
exercise price) may not be decreased after the date of grant; no outstanding
Stock Options or Stock Appreciation Rights may be surrendered to the Company as
consideration or otherwise for the grant of a new Award with a lower exercise
price; the Company cannot purchase, replace, or exchange for another Award any
Stock Option or Stock Appreciation Right that has an Exercise Price or Common
Stock value (i.e. the equivalent of an option’s exercise price) greater than the
current market price of the underlying Common Stock with cash or any other
consideration; and no other modifications to any outstanding Stock Options or
Stock Appreciation Rights may be made that would be treated as a “repricing”
under the then applicable rules or listing requirements adopted by the New York
Stock Exchange.

 

(d) Dividends and Dividend Equivalents. No dividends or dividend equivalents
shall be paid or accrued on any Stock Options or Stock Appreciation Rights
granted under this Plan.

 

7. GRANT, EXERCISE AND VESTING OF STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

(a) Grant. Subject to the limits otherwise imposed by the terms of this Plan,
the Committee has discretionary authority to determine the size of a Stock
Option or Stock Appreciation Right Award, which may be tied to meeting
performance-based requirements.



--------------------------------------------------------------------------------

(b) Exercise. Except as provided in Section 11 (Change of Control), each Stock
Option or Stock Appreciation Right may be exercised only in accordance with the
terms and conditions of the Stock Option or Stock Appreciation Right grant
agreement and during the periods as may be established by the Committee.

 

(c) Vesting. Stock Options and Stock Appreciation Rights shall not be
exercisable unless vested. Subject to Section 11 Stock Options and Stock
Appreciation Rights shall be fully vested only after at least three years of the
Employee Participant’s continued service with the Company following the date of
the grant. No portion of any Stock Option or Stock Appreciation Right shall have
a vesting period that is less than one year from the date of the grant.
Notwithstanding any other provision of this Plan to the contrary, the Committee
may in its discretion award up to five percent of the shares authorized under
this Plan with vesting or restricted periods less than three years for Employee
Participants and less than one year for Non-Employee Director Participants,
subject to the limits of Sections 5(b) and 5(c). For the avoidance of doubt, the
prior sentence shall not be construed to limit the Committee’s discretion to
provide for accelerated exercisability or vesting of an Award, including, but
not limited to, in cases of death, disability, retirement or a Change of
Control.

 

(d) Payment of Exercise Price. The Exercise Price for Stock Options shall be
paid to the Company at the time of such exercise, subject to any applicable rule
adopted by the Committee:

 

  (i) in cash (including check, draft, money order or wire transfer made payable
to the order of the Company);

 

  (ii) through the tender of shares of Common Stock owned by the Employee
Participant (by either actual delivery or attestation) or the withholding of
shares of Common Stock by the Company;

 

  (iii) by a combination of (i) and (ii) above; or

 

  (iv) by authorizing a third party broker to sell a sufficient number of shares
of Common Stock acquired upon exercise of the Stock Option and remit to the
Company such sales proceeds to pay the entire Exercise Price and any tax
withholding resulting from the exercise.

For determining the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.

 

8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

Restricted Stock and Restricted Stock Units may be awarded on either a
discretionary or performance-based method to Employee Participants, and on an
annual basis to Non-Employee Director Participants. Each Participant who is
awarded Restricted Stock Units that are settled in shares of Common Stock shall
be eligible to receive, at the expiration of the applicable restricted period
(or such later time as provided herein), one share of Common Stock for each
Restricted Stock Unit awarded, and the Company shall issue to each such
Participant that number of shares of Common Stock. Each Participant who is
awarded Restricted Stock Units that are settled in cash shall receive an amount
equal to the Fair Market Value of a share of Common Stock on the date the
applicable restricted period ends, multiplied by the number of Restricted Stock
Units awarded. No portion of any Restricted Stock or Restricted Stock Unit shall
have a vesting period that is less than one year from the date of grant.

 

(a) Discretionary Awards for Employee Participants. With respect to
discretionary Awards of Restricted Stock and Restricted Stock Units, the
Committee shall:

 

  (i) Select Employee Participants to whom Awards will be made;

 

  (ii) Subject to the otherwise applicable Plan limits, determine the number of
shares of Restricted Stock or the number of Restricted Stock Units to be awarded
to an Employee Participant;

 

  (iii) Determine the length of the restricted period, which, for full vesting
shall be no less than three years, provided no portion of any Restricted Stock
or Restricted Stock Units shall have a restricted period that is less than one
year from the date of the grant;

 

  (iv) Determine the purchase price, if any, to be paid by the Employee
Participant for Restricted Stock or Restricted Stock Units;

 

  (v) Determine whether Restricted Stock Unit Awards will be settled in shares
of Common Stock, cash or a combination thereof; and

 

  (vi) Determine any restrictions other than those set forth in this Section.

 

(b) Performance-Based for Employee Participants. With respect to Awards of
performance-based Restricted Stock and Restricted Stock Units, the intent is to
grant such Awards so as to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m). Performance-based Awards
are subject to the following:

 

  (i) The Committee has exclusive authority to determine which Employee
Participants may be awarded performance-based Restricted Stock and Restricted
Stock Units and whether any Restricted Stock Unit Awards will be settled in
shares of Common Stock, cash, or a combination thereof.



--------------------------------------------------------------------------------

  (ii) In order for any Employee Participant to be awarded Restricted Stock or
Restricted Stock Units for a Performance Period (defined below), the net
earnings from continuing operations excluding items identified and disclosed by
the Company as non-recurring or special costs and after taxes (“Net Earnings”)
of the Company for such Performance Period must be greater than zero.

 

  (iii) At the end of the Performance Period, if the Committee determines that
the requirement of Section 8(b)(ii) has been met, each Employee Participant
eligible for a performance-based Restricted Stock or Restricted Stock Unit Award
shall be deemed to have earned an amount equal in value to the Maximum Amount
(as defined below), or such lesser amount as the Committee shall determine in
its discretion to be appropriate. The Committee may base this determination on
performance-based criteria and in no case shall this have the effect of
increasing an Award payable to any other Employee Participant. For purposes of
computing the value of any such Awards, each Restricted Stock or Restricted
Stock Unit shall be deemed to have a value equivalent to the Fair Market Value
of one share of Common Stock on the date the Award is granted.

 

  (iv) The total value and/or number of shares or units of the performance-based
Restricted Stock or Restricted Stock Unit Award granted to any Employee
Participant for any one Performance Period shall not exceed the lesser of
0.5 percent of the Company’s Net Earnings for that Performance Period, or the
individual grant limits set forth in Section 5(b) hereof (the “Maximum Amount”).

 

  (v) The Committee shall determine the length of the restricted period which,
other than as expressly allowed under the Plan, shall be no less than three
years.

 

  (vi) “Performance Period” means a fiscal year of the Company, or such other
period as the Committee may from time to time establish, which in no case shall
be less than one year.

 

(c) Annual Awards for Non-Employee Director Participants. On the effective date
of the Plan (or, if a Non-Employee Director Participant is first elected after
the effective date of the Plan, then on the date the Non-Employee Director
Participant first attends a Board meeting) and at the close of business on each
successive annual shareholders’ meeting, each Non-Employee Director Participant
who is re-elected to the Board shall be awarded Restricted Stock or Restricted
Stock Units in an amount determined from time to time by the Board or its
delegate. The restricted period for any such awards granted under this
Section 8(c) shall be no less than one year.

 

(d) Dividends, Dividend Equivalents and Voting. Subject to the restrictions set
forth in this Section, each Participant who receives Restricted Stock shall have
certain rights as a shareholder with respect to such shares, as set forth in the
applicable Award Agreement. Participants who receive Restricted Stock Units
shall have no rights as shareholders with respect to such Restricted Stock Units
until such time as share certificates for Common Stock are issued to the
Participants (if applicable). At the discretion of the Committee, Restricted
Stock and Restricted Stock Units may be credited with amounts equal to the sum
of all dividends and other distributions paid by the Company during the prior
quarter on that equivalent number of shares of Common Stock. Notwithstanding the
previous sentence, any dividends, dividend equivalents or other distributions so
credited shall be distributed (in either cash or shares of Common Stock, with or
without interest or other earnings, as provided in the Award Agreement at the
discretion of the Committee) to the Participant only if, when, and to the extent
the conditions imposed on the attendant Restricted Stock and Restricted Stock
Units are satisfied, and in an amount equal to the sum of all quarterly
dividends and other distributions paid by the Company during the applicable
restricted period on the equivalent number of shares of Common Stock which
become unrestricted. Such dividends, dividend equivalents or other distributions
shall be payable at the same time as the attendant Restricted Stock and
Restricted Stock Units to which they relate vest, as provided under the
applicable terms of the Plan and Award Agreement(s). Dividends, dividend
equivalents, and other distributions that are not so vested shall be forfeited.

Notwithstanding any other provision of this Plan to the contrary, the Committee
may in its discretion award up to five percent of the shares authorized under
this Plan with vesting or restricted periods less than three years for Employee
Participants and less than one year for Non-Employee Director Participants,
subject to the limits of Sections 5(b) and 5(c). For the avoidance of doubt, the
prior sentence shall not be construed to limit the Committee’s discretion to
provide for accelerated exercisability or vesting of an Award, including, but
not limited to, in cases of death, disability, retirement or a Change of
Control.

The Committee may in its discretion permit a Participant to defer receipt of any
Common Stock or cash issuable upon the lapse of any restriction of Restricted
Stock Units, subject to such rules and procedures as it may establish. In
particular, the Committee shall establish rules relating to such deferrals
intended to comply with the requirements of Code section 409A, including without
limitation, the time when a deferral election can be made, the period of the
deferral, and the events that would result in payment of the deferred amount.

 

9. PERFORMANCE SHARE UNITS AND PERFORMANCE UNITS

 

(a) Grant. The Committee may grant performance awards to Employee Participants
which may be denominated in shares of Common Stock (“Performance Share Units”)
or notionally represented by a monetary value, and which may be settled in
shares of Common Stock, paid in cash, or a combination thereof (“Performance
Units”).

 

(b) Performance Goal. In order for any Employee Participant to be granted
Performance Share Units or Performance Units for a Performance Period, the net
earnings from continuing operations excluding items identified and disclosed by
the Company as non-recurring or special costs and after taxes (“Net Earnings”)
of the Company for such Performance Period must be greater than zero.



--------------------------------------------------------------------------------

(c) Grant Size. At the end of the Performance Period, if the Committee
determines that the requirement of Section 9(b) has been met, each Employee
Participant eligible for Performance Share Units or Performance Units shall be
deemed to be granted an Award equal in value to the Maximum Amount, or such
lesser amount as the Committee determines in its discretion to be appropriate.
The Committee may base this determination on additional performance-based
criteria and in no case shall this have the effect of increasing an Award
payable to any other Employee Participant. For purposes of computing the grant
value of any such Awards, each Performance Share Unit or Performance Unit
denominated in shares of Common Stock (whether or not share settled) shall be
deemed to have a value equivalent to the Fair Market Value of one share of
Common Stock on the date such Award is granted.

 

(d) Additional Performance Conditions and Vesting. Awards granted under this
Section 9 shall be subject to such other terms and conditions as the Committee,
in its discretion, imposes in the relevant Award Agreement. These conditions may
include service and/or performance requirements and goals over periods of one or
more years that could result in the future forfeiture of all or part of the
Awards granted under this Section 9 in the event of the Employee’s termination
with the Company prior to the expiration of any service conditions, and/or said
performance criteria or other conditions are not met in whole or in part within
the designated period of time. This designated period of time shall be referred
to as the “Additional Performance Period”. Except as provided in Sections 11(b)
and (c), Awards granted under this Section 9 shall not be paid other than on the
date specified in the relevant Award Agreement after the end of the Additional
Performance Period. No portion of any Performance Share Units or Performance
Units shall have a vesting period that is less than one year from the date of
the grant. Notwithstanding any other provision of this Plan to the contrary, the
Committee may in its discretion award up to five percent of the shares
authorized under this Plan with vesting or restricted periods less than three
years for Employee Participants and less than one year for Non-Employee Director
Participants, subject to the limits of Sections 5(b) and 5(c). For the avoidance
of doubt, the prior sentence shall not be construed to limit the Committee’s
discretion to provide for accelerated exercisability or vesting of an Award,
including, but not limited to, in cases of death, disability, retirement or a
Change of Control.

 

(e) Maximum Amount. The total value of Awards granted to any Employee
Participant for any one Performance Period shall not exceed the Maximum Amount.

 

(f) Dividend Equivalents and Voting. At the discretion of the Committee,
Performance Share Units may be credited with amounts equal to the sum of all
dividends and other distributions paid by the Company during the prior quarter
on that equivalent number of shares of Common Stock. Notwithstanding the
previous sentence, any dividend equivalents or other distributions so credited
shall be distributed (in either cash or shares of Common Stock, with or without
interest or other earnings, as provided in the Award Agreement at the discretion
of the Committee) to the Participant only if, when, and to the extent the
conditions imposed on the attendant Performance Share Units are satisfied, and
in an amount equal to the sum of all quarterly dividends and other distributions
paid by the Company during the relevant Performance Period and/or Additional
Performance Period on the equivalent number of shares of Common Stock which
become payable. Such dividend equivalents or other distributions shall be
payable at the same time as the attendant Performance Share Units to which they
relate, as provided under the applicable terms of the Plan and Award Agreement.
Dividend equivalents and other distributions that are not so vested shall be
forfeited. Dividend equivalents shall not be credited in respect to Performance
Units. Participants who receive either Performance Share Units or Performance
Units shall have no rights as shareholders and in particular shall have no
voting rights.

 

(g) Off-Cycle Grants. Subject to the limits of Section 5(b), the Committee may
determine in its discretion to grant Employee Participants Performance Share
Units or Performance Units outside of the requirements of Sections 9(b) and
9(c). For purposes of computing the grant value of any such Awards, each
Performance Share Unit or Performance Unit denominated in shares of Common Stock
(whether or not share settled) shall be deemed to have a value equivalent to the
Fair Market Value of one share of Common Stock on the date such Award is
granted.

The Committee may in its discretion permit Employee Participants to defer
receipt of any Common Stock or cash issuable under a Performance Award subject
to such rules and procedures as it may establish. In particular, the Committee
shall establish rules relating to such deferrals intended to comply with the
requirements of Code section 409A, including without limitation, the time when a
deferral election can be made, the period of the deferral, and the events that
would result in payment of the deferred amount.

 

10. TAXES

The Company has the right to withhold amounts from Awards to satisfy required
tax obligations as it deems appropriate. Whenever the Company issues Common
Stock under the Plan, unless it decides to satisfy the withholding obligations
through additional withholding on salary or other wages, it may require the
recipient to remit to the Company an amount sufficient to satisfy any Federal,
state, local or foreign tax withholding requirements prior to the delivery of
such Common Stock, or the Company may in its discretion withhold from the shares
to be delivered shares sufficient to satisfy all or a portion of such tax
withholding requirements.

 

11. CHANGE OF CONTROL

 

(a) Each of the following (i) through (iv) constitutes a “Change of Control”:

 

  (i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “1934 Exchange Act”)), (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Exchange Act, as amended) of
voting securities of the Company where such acquisition causes such Person to
own 20% or more of the combined voting power of the then outstanding voting
securities of the Company entitled



--------------------------------------------------------------------------------

  to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not be deemed to result in a Change of Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (D) any acquisition by any corporation pursuant to a transaction that
complies with clauses (A), (B) and (C) of subsection (iii) below; and provided,
further, that if any Person’s beneficial ownership of the Outstanding Voting
Securities reaches or exceeds 20% as a result of a transaction described in
clause (A) or (B) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
20% or more of the Outstanding Voting Securities; or

 

  (ii) Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”);
excluding however, such a Business Combination pursuant to which (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company
Securities, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(b) Notwithstanding any other provision of this Plan to the contrary, if, within
two years after a Change of Control an Employee Participant experiences an
involuntary separation from service initiated by the Company for reasons other
than “cause” (for this purpose cause shall have the same meaning as that term
has in Section 4.2(b)(ii) of Plan B of the General Mills Separation Pay and
Benefits Program for Officers), or a separation from service for “good reason”
actually entitling the employee to certain separation benefits under
Section 4.2(a)(ii) of Plan B of the General Mills Separation Pay and Benefits
Program for Officers, the following applies unless otherwise provided in the
applicable Award Agreement:

 

  (i) All of his or her then outstanding and unvested Stock Options and Stock
Appreciation Rights shall fully vest immediately and remain exercisable for the
one-year period beginning on the date of his or her separation from service or,
if earlier, the end of the term of the Stock Option and Stock Appreciation
Right.

 

  (ii) All shares of Restricted Stock and Restricted Stock Units shall fully
vest and be settled immediately (subject to a proper deferral election made with
respect to the Award).

 

  (iii) All Performance Awards shall fully vest immediately and shall be
considered to be earned in full “at target” as if the applicable performance
goals established for the Additional Performance Period have been achieved, and
paid immediately (subject to a proper deferral election made with respect to the
Award).

 

  (iv) If Awards are replaced pursuant to subsection (d) below, the protections
and rights granted under this subsection (b) shall transfer and apply to such
replacement awards.

Notwithstanding the above, any Restricted Stock Units or Performance Awards
subject to Section 409A (not subject to a proper deferral election) shall be
settled on the Employee Participant’s separation from service (within the
meaning of Section 409A) or in the case of an Employee Participant who is a
“specified employee” (within the meaning of Section 409A) on the first day of
the seventh month following the month of the Employee Participant’s separation
from service.

 

(c) Notwithstanding any other provision of this Plan to the contrary, if a
Change of Control occurs and a Non-Employee Director Participant, at the request
of the Company or its shareholders, resigns or is otherwise replaced, removed or
dismissed from the Board, then all awards held by the Non-Employee Director
Participant shall fully and immediately vest, and for Options, shall be
exercisable and, for Stock Units, shall be paid immediately if the Non-Employee
Director Participant experiences a “separation from service” under Section 409A,
pursuant to the terms of the Plan that are otherwise applicable.



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Plan to the contrary, if, in the
event of a Change of Control, and to the extent outstanding Awards are not
assumed by a successor corporation (or affiliate thereto) or other successor
entity or person, or replaced with an award or grant that solely in the
discretionary judgment of the Committee, which shall be reasonable, preserves
the existing value of outstanding Awards at the time of the Change of Control,
then the following shall occur unless otherwise provided in the applicable Award
Agreement:

 

  (i) Subject to the other provisions of this subsection (c), All Stock Options
and Stock Appreciation Rights shall vest and become exercisable immediately upon
the Change of Control event.

 

  (ii) The restrictions on all shares of Restricted Stock shall lapse and
Restricted Stock Units shall vest immediately.

 

  (iii) All Performance Awards shall fully vest immediately and shall be
considered to be earned in full “at target” as if the applicable performance
goals established for the Additional Performance Period have been achieved.

 

  (iv) To the extent Code Section 409A applies, if the Change of Control
constitutes a “change in control” event as described in IRS regulations or other
guidance under Code section 409A(a) (2)(A)(v), Employee and Non-Employee
Director Participants’ Restricted Stock Units and Performance Awards shall be
settled and paid upon the Change of Control in accordance with the requirements
of Code Section 409A.

 

  (v) If the Change of Control does not constitute a “change in control” event
as described in IRS regulations or other guidance under Code section
409A(a)(2)(A)(v), Restricted Stock Units and Performance Awards that are not
otherwise subject to Section 409A, and on which a deferral election was not
made, shall be settled and paid upon the Change of Control. However, Performance
Awards otherwise subject to Section 409A, or such Awards for which a proper
deferral election was made, shall be settled in cash equal to either the Award’s
Fair Market Value at the time of the Change of Control, or its monetary value
provided for above in (iii), as applicable, plus interest at a rate of Prime
plus 1% from the Change of Control to the date of payment, which shall be the
time the original restriction period would have closed, the Performance Award
would have been originally payable, or the date elected pursuant to the proper
deferral election, as applicable.

In the discretion of the Committee and notwithstanding subsection (c)(i) above
or any other Plan provision, outstanding Stock Options and Stock Appreciation
Rights (both exercisable and unexercisable) may be cancelled at the time of the
Change of Control in exchange for cash, property, or a combination thereof that
is determined by the Committee to be at least equal to the excess (if any) of
the value of the consideration that would be received in such Change of Control
by the holders of Common Stock, over the exercise price for such Awards. For
purposes of clarification, by operation of this provision Stock Options and
Stock Appreciation Rights that would not yield a gain at the time of the Change
of Control under the aforementioned equation would not be eligible to be
exchanged for any consideration and are subject to cancellation without
consideration. Furthermore, the Committee is under no obligation to treat Awards
and/or Employee Participants uniformly and has the discretionary authority to
treat Awards and Employee Participants disparately.

 

(e) If in the event of a Change of Control and to the extent outstanding Awards
are assumed by any successor corporation, affiliate thereof, person or other
entity, or are replaced with awards that, solely in the discretionary judgment
of the Committee preserve the existing value of outstanding Awards at the time
of the Change of Control and provide for vesting payout terms, and performance
goals, as applicable, that are at least as favorable to Participants as vesting,
payout terms and Performance Goals applicable to Awards, then all such Awards or
such substitutes thereof shall remain outstanding and be governed by their
respective terms, subject to Subsection 11(b) hereof.

 

12. ADMINISTRATION OF THE PLAN

 

(a) Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section.

 

(b) Selection of Committee. The Committee shall be selected by the Board, and
shall consist of two or more outside, disinterested members of the Board who, in
the judgment of the Board, are qualified to administer the Plan as contemplated
by Rule 16b-3 of the 1934 Exchange Act, Section 162(m) and the regulations
thereunder (or any successors thereto), and any rules and regulations of a stock
exchange on which Common Stock is traded.

 

(c) Powers of Committee. The authority to manage and control the operations and
administration of the Plan shall be vested in the Committee, subject to the
following:

 

  (i)

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select from among the eligible Company employees those persons who
shall receive



--------------------------------------------------------------------------------

  Awards, to determine the time or times of receipt, to determine the types of
Awards and the number of shares or amounts covered by the Awards, to establish
the terms, conditions, performance criteria, performance period, restrictions,
and other provisions of such Awards, to specify that the Participant’s rights,
payments, and benefits with respect to Awards shall be subject to adjustment,
acceleration (notwithstanding any default minimum vesting requirements set forth
in the Plan), reduction, cancellation, forfeiture, or recoupment under certain
circumstances, and (subject to the restrictions imposed by Section 12) to cancel
or suspend Awards. In making such determinations, the Committee may take into
account the nature of services rendered by the individual, the individual’s
present and potential contribution to the Company’s success and such other
factors as the Committee deems relevant. Such terms and conditions may be
evidenced by an agreement (“Award Agreement”), which need not require execution
by the Participant, in which case acceptance of the Award shall constitute
agreement by the Participant with all its terms, conditions, limitations and
forfeiture provisions.

 

  (ii) The Committee will have the authority and discretion to establish terms
and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States.

 

  (iii) The Committee will have the authority and discretion to interpret the
Plan, Award Agreements, and any other documents ancillary thereto, to establish,
modify, and rescind any rules relating to the Plan, to determine the terms and
provisions of any Award Agreements made pursuant to the Plan, to correct any
technical defect(s) or omission(s) in connection with the Plan, Award Agreement,
and any other documents ancillary thereto, reconcile any technical
inconsistencies in connection with the Plan, Award Agreement, and any other
documents ancillary thereto, and to make all other determinations that may be
necessary or advisable for the administration of the Plan.

 

  (iv) Any interpretation of the Plan, Award Agreements, and any other documents
ancillary thereto, by the Committee and any decision made by it under the Plan,
Award Agreements, and any other documents ancillary thereto, is final and
binding. There is no obligation for uniformity or consistency of treatment of
Participants or Awards under the Plan.

 

  (v) The Committee will have exclusive authority and discretion to decide how
outstanding Awards will be treated, and is empowered to make all elections among
possible options, consistent with Sections 11(c) and (d).

 

(d) Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.

 

(e) Designation of Beneficiary. Each Participant to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or to receive any payment which under the terms of the Plan and the
relevant Award Agreement may become exercisable or payable on or after the
Participant’s death. At any time, and from time to time, any such designation
may be changed or cancelled by the Participant without the consent of any such
beneficiary. Any such designation, change or cancellation must be on a form
provided for that purpose by the Committee and shall not be effective until
received by the Committee. Such form may establish other rules as the Committee
deems appropriate. If no beneficiary has been designated by a deceased
Participant, or if all the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any payments under the Plan to
such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.

 

13. AMENDMENTS OF THE PLAN

The Committee may from time to time prescribe, amend and rescind rules relating
to the Plan. Subject to the approval of the Board of Directors, where required,
the Committee may at any time terminate, amend, or suspend the operation of the
Plan, provided that no action shall be taken by the Board of Directors or the
Committee without the approval of the shareholders which would:

 

(a) except as provided in Section 5(d), materially increase the number of shares
which may be issued under the Plan;

 

(b) permit granting of Stock Options or Stock Appreciation Rights at less than
Fair Market Value;

 

(c) except as provided in Section 5(d), permit the repricing (as described in
Section 6(c)) of outstanding Stock Options or Stock Appreciation Rights; or

 

(d) amend the individual limits on awards set forth in Sections 5(b) or 5(c)
which may be granted to any single Employee or Non-Employee Director
Participant.

No termination, modification, suspension, or amendment of the Plan shall alter
or impair the rights of any Participant pursuant to an outstanding Award, in any
material respect, without the consent of the Participant. There is no obligation
for uniformity of treatment of Participants or Awards under the Plan.



--------------------------------------------------------------------------------

14. FOREIGN JURISDICTIONS

Notwithstanding any provision of the Plan to the contrary, in order to foster
and promote achievement of the purposes of the Plan and/or to comply with
provisions of the laws in countries outside the United Sates in which the
Company operates or has employees, the Committee, in its sole discretion, shall
have the power and authority to (i) determine which Eligible Persons (if any)
employed by the Company outside the United States should participate in the
Plan, (ii) modify the terms and conditions of any Awards made to such Eligible
Persons, and (iii) establish sub-plans, modified Option exercise procedures and
other Award terms, conditions and procedures to the extent such actions may be
necessary or advisable to comply with provisions of the laws in such countries
outside the United States in order to assure the lawfulness, validity and
effectiveness of Awards granted under the Plan.

 

15. TRANSFERABILITY OF AWARDS

Except as otherwise provided by rules of the Committee, no Stock Options or
Stock Appreciation Right shall be transferable by a Participant otherwise than
(i) by the Participant’s last will and testament or (ii) by the applicable laws
of descent and distribution, and such Stock Options or Stock Appreciation Right
shall be exercised during the Participant’s lifetime only by the Participant or
his or her guardian or legal representative. Except as otherwise provided in
Sections 8 or 9, no shares of Restricted Stock, no Restricted Stock Units and no
Performance Awards shall be sold, exchanged, transferred, pledged or otherwise
disposed of during the restricted period. The Committee shall not permit, and an
Award Agreement shall not provide for, any outstanding Award to be transferred
or transferable to a third party for value or consideration.

 

16. NON-ALIENATION OF RIGHTS AND BENEFITS

Subject to Sections 15 and 19, and the rights of the Company and the Committee
established under the Plan’s terms, no right or benefit under the Plan shall be
subject to alienation, sale, assignment, pledge, or encumbrance and any attempt
to do so shall be void. No right or benefit under the Plan be subject to the
debts, contracts, liabilities or torts of the person entitled to such rights or
benefits.

 

17. LIMITATION OF LIABILITY OR OBLIGATION OF THE COMPANY

Nothing in the Plan shall be construed

 

(a) to give any employee of the Company any right to be granted any Award other
than at the sole discretion of the Committee;

 

(b) to give any Participant any rights whatsoever with respect to shares of
Common Stock except as specifically provided in the Plan;

 

(c) to limit in any way the right of the Company or any Subsidiary to terminate,
change or modify, with or without cause, the employment of any Participant at
any time; or

 

(d) to be evidence of any agreement or understanding, express or implied, that
the Company or any Subsidiary will employ any Participant in any particular
position at any particular rate of compensation or for any particular period of
time.

Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
benefit plan, contract or similar arrangement provided by the Company or any
Subsidiary, unless expressly so provided by such other plan, contract or
arrangement.

 

18. NO LOANS

The Company shall not lend money to any Participant to finance a transaction
under this Plan.

 

19. CLAWBACK POLICY

Awards are specifically made subject to the Company’s Executive Compensation
Clawback Policy, as it is amended from time to time, to the full extent said
Policy is applicable.



 

20. NOTICES

All notices to the Company regarding the Plan shall be in writing, effective as
of actual receipt by the Company, and shall be sent to:

Attention: Corporate Compensation

General Mills, Inc.

Number One General Mills Boulevard

Minneapolis, MN 55426